Luke, J.
The defendant in this ease was charged with having in his possession intoxicating liquor. The evidence shows that out in a pasture and some 150 yards from his home, two containers were found with whisky in them. The evidence further shows that he and another person had joint control and occupancy of the pasture. The other person testified that the whisky did not belong to him, and the defendant stated that it was not his property.
Some of the testimony that the defendant moved to exclude was clearly admissible, and, his motion being to exclude all of it, it was not error to deny the motion. The evidence authorized the verdict.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.